DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	The claims 1-3, 5, 8-10, 12, 15-17, 19-20 which filed at 2/28/2022 and entered by examiner at 3/4/2022, have been replaced with the claims 1-3, 5, 8-10, 12, 15-17, 19-20 in the attached file “EX_Amendment for 16077205.PDF”.

Allowable Subject Matter
Claims 1-3, 5, 8-10, 12, 15-17, 19-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 

As claim 5, the prior arts in the record fail to disclose the transmitting comprises determining an access node based on the tunneling protocol header comprising a delivery header having an intercept unique identification address (UIA); wherein the intercepting comprises determining an abstraction layer for intercepting the encapsulated data packet based on a protocol used for the intercept UIA in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claim 8, the prior arts in the record fail to disclose append a tunneling protocol header to a payload to obtain an encapsulated data packet, wherein the tunneling protocol header comprises a delivery header indicating an intercept unique identification address (UIA) of an access node in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claim 12, the prior arts in the record fail to disclose the intercept is to determine the access node for transmitting the encapsulated data packet to the target terminal based on a delivery header having an intercept unique identification address (UIA); and wherein the at least one memory and the computer program code are 
	As claim 15, the prior arts in the record fail to disclose wherein modifying at least one field in the tunneling protocol header comprises updating a delivery header of the tunneling protocol header to indicate an intercept unique identification address (UIA) of the access node, wherein said intercept UIA allows the access node to identify whether the data packet is to be routed as usual or in accordance with the information in the tunneling protocol header in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414